Citation Nr: 0814663	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  07-28 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to April 
1969, from April 2002 to August 2002, from October 2002 to 
March 8, 2003, from March 23, 2003, to February 2004, and 
from March 2004 to September 2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Roanoke, Virginia, Department of Veterans 
Affairs (VA) Regional Office (RO).

In February 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the February 2008 hearing, the veteran asserted that his 
hearing loss had worsened since his November 2007 VA 
audiological evaluation.  See VA O.G.C. Prec. Op. No. 11-95 
(April 7, 1995) (another VA examination is required when 
disability in question has undergone an increase in severity 
since the time of the last VA examination).  Thus, an 
additional examination will be needed to enable the Board to 
render a final determination as to this claim.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

Additionally, the Board finds that the veteran must receive 
proper notification in compliance with the Veterans Claims 
Assistance Act and Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should issue a letter in 
connection with the veteran's claim for 
an increased rating for hearing loss, 
which should include the following: 
(i) notify the claimant that to 
substantiate a claim the claimant must 
provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on the claimant's employment and 
daily life; (ii) provide the provisions 
of Diagnostic Code 6100; (iii) notify the 
claimant that should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent, based on the nature of 
the symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life; 
and (iv) provide examples of the types of 
medical and lay evidence that the 
claimant may submit (or ask the Secretary 
to obtain) that are relevant to 
establishing entitlement to increased 
compensation-e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

2.  The RO/AMC should schedule the 
veteran for a VA examination to determine 
the level of severity of the service-
connected bilateral hearing loss.  A 
complete rationale for any opinion should 
be included in the report.  The claims 
file must be available to the examiner 
before completion of the examination 
report.

3.  Thereafter, the RO/AMC should 
readjudicate the claim for entitlement to 
a compensable evaluation for bilateral 
hearing loss.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, a supplemental statement of 
the case should be issued and the case 
returned to the Board after a period of 
time for comment, in accordance with 
applicable procedures. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

